                 Case 1-19-41276-nhl              Doc 13        Filed 06/15/19         Entered 06/16/19 00:20:22

                                               United States Bankruptcy Court
                                               Eastern District of New York
In re:                                                                                                     Case No. 19-41276-nhl
Tami D. DiDio                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0207-1                  User: admin                        Page 1 of 2                          Date Rcvd: Jun 13, 2019
                                      Form ID: 318DF7                    Total Noticed: 22


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 15, 2019.
db              Tami D. DiDio,    35 Joel Pl,    Staten Island, NY 10306-2123
smg            +NYC Department of Finance,     345 Adams Street,    Office of Legal Affairs,
                 Brooklyn, NY 11201-3739
smg            +NYS Unemployment Insurance,     Attn: Insolvency Unit,    Bldg. #12, Room 256,
                 Albany, NY 12240-0001
9488519         Con Edison,    JAF Station,    PO Box 1702,    New York, NY 10116-1702
9501913        +Deutsche Bank National Trust Company,     c/o McCalla Raymer Liebert Pierce, LLC,
                 420 Lexington Avenue, Suite 840,     New York, NY 10170-0840
9488522       ++FORSTER & GARBUS LLP,    60 VANDERBILT MOTOR PARKWAY,     P O BOX 9030,    COMMACK NY 11725-9030
               (address filed with court: Forster & Garbus, LLP,       60 Vanderbilt Motor Pkwy,
                 Commack, NY 11725-5710)
9488523         Macy’s,    PO Box 9001094,    Louisville, KY 40290-1094
9488525         Mr Cooper,    8950 Cypress Waters Blvd,     Coppell, TX 75019-4620
9488528         Selip & Stylianou,    199 Crossways Park Dr,     Woodbury, NY 11797-2016
9488529        +St Patrick’s School,    3560 Richmond Rd,     Staten Island, NY 10306-1499
9488526        #paypal credit account,     PO Box 105658,    Atlanta, GA 30348-5658

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BRJMCCORD.COM Jun 13 2019 22:33:00      Richard J. McCord,    Certilman Balin Adler & Hyman,
                 90 Merrick Avenue,    East Meadow, NY 11554-1597
smg            +E-mail/Text: nys.dtf.bncnotice@tax.ny.gov Jun 13 2019 18:39:14
                 NYS Department of Taxation & Finance,    Bankruptcy Unit,    PO Box 5300,
                 Albany, NY 12205-0300
smg            +E-mail/Text: ustpregion02.br.ecf@usdoj.gov Jun 13 2019 18:38:54
                 Office of the United States Trustee,    Eastern District of NY (Brooklyn Office),
                 U.S. Federal Office Building,    201 Varick Street, Suite 1006,    New York, NY 10014-9449
9488516         EDI: AMEREXPR.COM Jun 13 2019 22:33:00      American Express,    PO Box 1270,
                 Newark, NJ 07101-1270
9488517         EDI: CAPITALONE.COM Jun 13 2019 22:33:00      Capital One Bank (USA) NA,    PO Box 6492,
                 Carol Stream, IL 60197-6492
9488518         EDI: WFNNB.COM Jun 13 2019 22:33:00      Comenity- Victorias Secret,    PO Box 659728,
                 San Antonio, TX 78265-9728
9488520         EDI: RCSFNBMARIN.COM Jun 13 2019 22:33:00      Credit One Bank,    PO Box 60500,
                 City of Industry, CA 91716-0500
9488521         EDI: AMINFOFP.COM Jun 13 2019 22:33:00      First Premier Bank,    PO Box 5529,
                 Sioux Falls, SD 57117-5529
9488524         EDI: TSYS2.COM Jun 13 2019 22:33:00      Macy’s/dsnb,   PO Box 8053,    Mason, OH 45040-8053
9488527         EDI: PRA.COM Jun 13 2019 22:33:00      Portfolio Recovery Associates LLC,     PO Box 12914,
                 Norfolk, VA 23541-0914
9488530         EDI: RMSC.COM Jun 13 2019 22:33:00      Synchrony Bank/Amazon,    PO Box 960013,
                 Orlando, FL 32896-0013
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 15, 2019                                            Signature: /s/Joseph Speetjens
             Case 1-19-41276-nhl       Doc 13     Filed 06/15/19     Entered 06/16/19 00:20:22




District/off: 0207-1          User: admin                 Page 2 of 2                  Date Rcvd: Jun 13, 2019
                              Form ID: 318DF7             Total Noticed: 22

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 13, 2019 at the address(es) listed below:
              Kevin Zazzera     on behalf of Debtor Tami D. DiDio kzazz007@yahoo.com
              Melissa N Licker    on behalf of Creditor   Of Deutsche Bank National Trust Company as Trustee for
               Merrill Lynch Mortgage Investors Trust, Mortgage Loan Asset-Backed Certificates, Series
               2007-MLN1 NY_ECF_Notices@McCalla.com
              Office of the United States Trustee    USTPRegion02.BR.ECF@usdoj.gov
              Richard J. McCord    rmccord@cbah.com,
               afollett@certilmanbalin.com;cfollett@certilmanbalin.com;N190@ecfcbis.com;mmccord@certilmanbalin.c
               om
                                                                                             TOTAL: 4
               Case 1-19-41276-nhl                   Doc 13   Filed 06/15/19     Entered 06/16/19 00:20:22


Information to identify the case:
Debtor 1              Tami D. DiDio                                            Social Security number or ITIN   xxx−xx−1047
                      First Name   Middle Name   Last Name                     EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                       Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                               EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Eastern District of New York

Case number: 1−19−41276−nhl



Order of Discharge and Final Decree                                                                              Revised: 12/15



IT IS ORDERED:

A discharge under 11 U.S.C. § 727 is granted to:

           Tami D. DiDio
           aka Tami D. Didio




IT IS FURTHER ORDERED:
        • Richard J. McCord (Trustee) is discharged as trustee of the estate of the above−named debtor(s)
          and the bond is cancelled.

        • The Chapter 7 case of the above−named debtor(s) is closed.



                                                                   BY THE COURT

Dated: June 13, 2019                                               s/ Nancy Hershey Lord
                                                                   United States Bankruptcy Judge




                          SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION.




Official Form 318DF7                         Chapter 7 Order of Discharge and Final Decree                  page 1
          Case 1-19-41276-nhl          Doc 13     Filed 06/15/19       Entered 06/16/19 00:20:22


                             EXPLANATION OF BANKRUPTCY DISCHARGE
                                      IN A CHAPTER 7 CASE
      This court order grants a discharge to the person(s) named as the debtor(s). It is not a dismissal of
the case and it does not determine how much money, if any, the trustee will pay to creditors.

Collection of Discharged Debts Prohibited

      The discharge prohibits any attempt to collect from the debtor(s) a debt that has been discharged.
For example, a creditor is not permitted to contact a debtor by mail, phone, or otherwise, to file or continue
a lawsuit, to attach wages or other property, or to take any other action to collect a discharged debt from
the debtor(s). A creditor who violates this order can be required to pay damages and attorney's fees to the
debtor(s).

       However, a creditor may have the right to enforce a valid lien, such as a mortgage or security
interest, against the debtor's property after the bankruptcy, if that lien was not avoided or eliminated in the
bankruptcy case. Also, a debtor may voluntarily pay any debt that has been discharged.
Debts That are Discharged
        The chapter 7 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged.
Most, but not all, types of debts are discharged if the debt existed on the date the bankruptcy case was
filed. (If this case was begun under a different chapter of the Bankruptcy Code and converted to chapter 7,
the discharge applies to debts owed when the bankruptcy case was converted.)

Debts That are Not Discharged

    Some of the common types of debts which are not discharged in a chapter 7 bankruptcy case are:

    a. Debts for most taxes;

    b. Debts incurred to pay nondischargeable taxes (in a case filed on or after October 17, 2005);

    c. Debts that are domestic support obligations;

    d. Debts for most student loans;

    e. Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    f. Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or
    aircraft while intoxicated;

    g. Some debts which were not properly listed by the debtor;

    h. Debts that the bankruptcy court specifically has decided or will decide in this bankruptcy case are
    not discharged;

    i. Debts for which the debtor has given up the discharge protections by signing a reaffirmation
    agreement in compliance with the Bankruptcy Code requirements for reaffirmation of debts;

    j. Debts owed to certain pension, profit sharing, stock bonus, other retirement plans, or to the Thrift
    Savings Plan for federal employees for certain types of loans from these plans (in a case filed on or
    after October 17, 2005).

        In addition, this discharge does not stop creditors from collecting from anyone else who is also
liable on the debt, such as an insurance company or a person who cosigned or guaranteed a loan.

      This information is only a general summary of the bankruptcy discharge. There are
exceptions to these general rules. Because the law is complicated, you may want to consult an
attorney to determine the exact effect of the discharge in this case.

Official Form 318DF7             Chapter 7 Order of Discharge and Final Decree                 page 2
